190 S.W.3d 605 (2006)
Kim L. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64835.
Missouri Court of Appeals, Western District.
May 9, 2006.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ULRICH, P.J., BRECKENRIDGE and SMART, JJ.


*606 ORDER

PER CURIAM.
Kim L. Davis appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).